Citation Nr: 1204478	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from November 1955 to November 1959.

This matter comes to the Board of Veteran s' Appeals (Board) on appeal from a rating decision of the Department of Veteran s Affairs (VA) Regional Office (RO) in New York, New York. 

In September 2009, the Veteran testified during a hearing before the undersigned Veteran s Law Judge in Washington, D.C.; a transcript of that hearing is of record.

In October 2009, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's statements regarding his in-service stressors are of minimal probative value and raise grave questions as to his credibility.
 
2.  The appellant has not been diagnosed with PTSD based on an independently verified in-service stressor.
 
3.  A psychosis was not compensably disabling within a year of the Veteran's separation from active duty.

4.  There is no competent or credible evidence of a nexus between any diagnosed psychiatric disorder, to include a depressive disorder and bipolar disorder, and service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, a depressive disorder, and bipolar disorder, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304(f), 3.307. 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2004, June 2007, November 2009, March and May 2010, and April and June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was most recently readjudicated in September 2011.  Pursuant to the October 2009 remand, the RO provided notice of the regulation regarding a PTSD claim based on an in-service personal assault in the November 2009 correspondence.  

The Board notes that the August 2011 VA examiner diagnosed a depressive disorder secondary to PTSD.  Although VA has not considered the issue of entitlement to service connection for a depressive disorder as secondary to PTSD and has not provided notice of the information and evidence needed to substantiate and complete a claim based on a secondary service connection theory of entitlement, the Veteran is not prejudiced by the Board's consideration of this theory of entitlement because, as noted below, entitlement to service connection for PTSD is being denied.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and personnel treatment records and, pursuant to the October 2009 remand, all available VA treatment records from the Albany VA Medical Center (VAMC).  The Board notes that the VA treatment records show that the appellant had received psychiatric treatment from Albany VAMC since the early 1970s and that only records from that facility since 1987 are of record.  

VA has a heightened duty to assist the Veteran in developing his claim since the VA records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Pursuant to the Board's remand, the claimant reported in November 2009 receiving treatment at the Togus VAMC, the Brockton VAMC, the Jamaica Plains VAMC, and the Canandaigua VAMC.  The RO obtained all available records from those facilities.  

In April 2011, the Togus VAMC submitted all available records and indicated that the Veteran's paper records were transferred to the Manchester VAMC.  Later in April 2011, the Manchester VAMC indicated that there were no records of any electronic or archive medical records at that facility; that the archive records can be located at the Albany VAMC; and that the VA Boston Healthcare System, VA Greater Los Angeles Healthcare System, and the VA Long Beach Healthcare System have medical records pertaining to the Veteran.  An August 1998 VA treatment record from the Togus VAMC indicates that the claimant was being treated by a non-VA facility in Portland, Maine, and that the question of a Disabled American Veterans van being available that day came up ten days "earlier via [Portland] Vet Center."  VA did not make any attempts to obtain records from the VA Greater Los Angeles Healthcare System, the VA Long Beach Healthcare System, or the Portland Vet Center.  However, the appellant has never alleged that he was treated for a psychiatric disorder at a VA facility in California or the Portland Vet Center.  Moreover, the issue of entitlement to service connection for PTSD turns on whether there is corroborating evidence that the Veteran's stressors occurred, and there is no indication from the claimant that records from those facilities in California or the Portland Vet Center would provide such corroboration.  Therefore, VA had no duty to obtain records from facilities in California or the Portland Vet Center and another remand to obtain such records is unnecessary.

In March and September 2010, the Jamaica Plains VAMC indicated that there were no records at that facility and that the records are located at the Albany and Providence VAMCs.  In June 2010, the Providence VAMC reported that an archives search revealed that there were no available records.  In September 2010, the Brockton VAMC stated that 1995 records from that facility were transferred to the Providence VAMC.  Later, the Providence VAMC provided records dated from 1992 to 1997 and in April 2011 that facility indicated that there were no additional records.  In any event, records from a 1992 hospitalization at Brockton VAMC and treatment records from the Boston VAMC dated from 2000 to 2001 are of record.  In April 2011, VA obtained all records from the West Roxbury VAMC.

In March 2010, the Canandaigua VAMC submitted additional records.  In April 2011, the Canandaigua VAMC indicated that all records from that facility were located at the Albany VAMC.  Such records were located in the request for records from the Albany VAMC.  A June 1996  VA treatment record shows that the Veteran had a history of a hospitalization at the Rochester VAMC in 1985.  Records of this hospitalization are not of record.  The Board notes that the Rochester VAMC no longer exists and that it was apparently merged with the Canandaigua VAMC.  Therefore, another remand to attempt to obtain such records is unnecessary.

Given VA's attempts to obtain the complete records from these facilities, VA has complied with that directive of the Board's remand.  VA also obtained records from the Tampa VAMC. The VA New York Harbor Healthcare System reported in May 2005 that there was no record of the Veteran being treated at that facility or the facility in Brooklyn.

Pursuant to the October 2009 remand, the Social Security Administration indicated in November 2009 that the Veteran had not applied for any disability benefits and that, thus, there were no relevant Social Security Administration records.  Also, pursuant to the remand, the appellant underwent a VA examination in August 2011.

VA also obtained a deck log from the USS HYADES in March 1957 submitted by the National Archives and Records Administration, responses from U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Unit Records Research (CURR)), another response from the National Archives and Records Administration, a ship history of the USS HYADES, a response from the Department of the Navy Office of the Judge Advocate General Torts Claims Unit, and a response from the Naval Historical Center in an attempt to verify the Veteran's stressors.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity. 
 
In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran alleges that he has PTSD and other psychiatric disorders as a direct result of participating in putting out a fire in the port ammunition room of the USS HYADES in March 1957 and being the victim of a sexual assault in June 1957.  The August 2011 VA examiner diagnosed PTSD secondary to his in-service stressors and diagnosed a depressive disorder secondary to PTSD.  Significantly, however, the evidence does not corroborate the appellant's assertion that he was participated in putting out a fire in the port ammunition room or that he was the victim of an in-service assault at any time during his military service.  

His service treatment and personnel records are completely negative for evidence of any such incidents.  In an August 2007 statement, the Veteran claims that he was treated for respiratory symptomatology immediately after the fire.  His service treatment records, however, do not show any such treatment and merely reflect that in May 1957 he was treated for a left knee abrasion.  

In an October 2011 appellant's post-remand brief, the representative notes that the service personnel records show that the claimant was transferred from the USS HYADES to a non-sea-deploying assignment.  The Veteran claims that he requested the transfer after the sexual assault.  The service personnel records, however, do not show that the transfer was made at the appellant's request.  The representative also argues that there was a decline in many areas of the claimant's military performance as shown by the evaluation scores during the periods involved.  The service personnel records, instead, reveal that his scores ranged from 3.2 to 3.6 in November 1956, from 3.4 to 3.8 in May 1957, from 3.4 to 3.8 in June 1957, and from 3.6 to 3.8 from November 1957 to May 1959.  Thus, there is no evidence of a decline in many areas of the claimant's military performance as shown by the evaluation scores

As for other sources of corroboration of the fire, in April 2006, the Naval Historical Center indicated that they only maintain ship deck logs that less than 30 years old.  Regarding a fire in March 1957, the Department of the Navy Office of the Judge Advocate General Torts Claims Unit indicated that there they had no records of such an event and that they were unable to locate an investigation report.  The ship history of the USS HYADES does not mention such an event.  The National Archives and Records Administration in October 2007 stated that they examined the deck logs of the USS HYADES in March 1957 and that no record was found showing a fire during that time.  In September 2008, JSRRC (formerly CURR) indicated that they researched the January to April 1957 deck logs submitted by the USS HYADES and found that while there was a fire in a fuel old pump in February 1957, the deck logs did not mention a fire in the ammunition room during that time period.  Later, JSRRC reported that the USS HYADES was moored in Norfolk, Virginia from March 1 to March 25, 1957, and that on March 25, 1957 the ship was on route to the Straits of Gibraltar.  JSRRC noted that a review of 1944-to-1962 ship history and the March-to-April 1957 deck logs did not reveal a fire erupting on board.  Nonetheless, in June 2011 the National Archives and Records Administration found a deck log from the USS HYADES dated in March 26, 1957 showing a fire on board.  That fire, however, was merely a grease fire in the kitchen. 

As for the alleged sexual assault, the Veteran claims that he started abusing alcohol afterwards.  The service treatment and personnel records show no evidence of alcohol abuse.  An April 1986 VA treatment record shows that prior to his service, the appellant was asked to leave college due to alcohol and misdemeanor problems.  VA treatment records show that in June 1996 and August 1998 the Veteran denied any history of sexual trauma, to include military sexual assault.  

The December 2008 VA examiner noted that the Veteran was a poor informant who had been seen as grandiose and frequently embellishing his statements to the point of being near delusion in content.  That examiner added that it did not appear that the appellant's focus of his multiple treatments was the fire or the sexual assault and that he did not appear in the least distressed when discussing any of these events during the examination.  The examiner stated that he could not conclude with any degree of certainty that the claimant's accounts of these events was accurate or that they have not been embellished.

Turning to the question of entitlement to service connection for a psychiatric disorder other than PTSD, VA treatment records show diagnoses of depressive and bipolar disorders, to include bipolar disorder with psychotic features.  The Board has reviewed all of the evidence of record to include service treatment records, VA treatment records, and VA examination records.  Significantly, post-service treatment records and examination reports do not include any opinion linking any psychiatric disorder other than PTSD to service except for the August 2011 VA examination report.  These records also do not reveal any competent evidence of a psychosis during service or a compensably disabling psychosis within a year of the Veteran's separation from active duty.  
 
A review of the service treatment records, including the Veteran's separation examination, reveals no finding or diagnosis of a chronic psychiatric disability. 

A medical opinion cannot be rejected solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Veteran is competent to report his stressors.  The Board, however, gives the opinion of the August 2011 VA examiner no weight because it was based on the appellant's history that, as discussed above, the Board finds incredible.  Moreover, the August 2011 VA examiner stated that the depressive disorder was secondary to PTSD.  Service connection for a depressive disorder secondary to PTSD must be denied because the Board is denying service connection for PTSD.

The December 2008 VA examiner opined that it was not likely that the alleged fire and military sexual assault caused the Veteran's bipolar disorder.  That examiner noted that while the appellant did have symptoms of mania in particular and at times anxiety and depression in the past, there could be other stressors, such as his divorce, work-related problems, and housing issues, that could have been responsible for triggering these disorders.

The December 2008 VA examiner diagnosed alcohol dependence in remission.  With regard to the diagnosis of alcohol abuse, that disorder is not a disability for which service connection can be granted.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301.  Moreover, since the disorder is in remission, it is not a current disability.  That examiner noted that the Veteran stopped drinking in 1986, well before he filed his claim in 2004.

As for continuity of symptomatology, to the extent the Veteran is claiming such continuity, for the same reasons as stated above especially the fact that he denied a history of sexual assault during treatment prior to filing his claim, the Board does not find him credible.  Moreover, a September 1997 VA treatment record indicates that the appellant has been depressed over 25 years.  This record does not state that he had been depressed for nearly 40 years.  As noted above, the Veteran last served on active duty in 1959.  

Currently, the only evidence supporting the claim that a psychiatric disorder is due to service is the statements and testimony of the Veteran.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which he had first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").
 
There is competent evidence that the Veteran has had bipolar and depressive disorders; however, without competent and credible evidence linking any current disorder to service the benefit sought on appeal cannot be granted.  
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and bipolar disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


